Exhibit 10.3

COMFORT SYSTEMS USA, INC.
2006 STOCK OPTIONS/SAR PLAN FOR NON-EMPLOYEE DIRECTORS

1.                                      Purpose; Term

The purpose of this 2006 Stock Options/SAR Plan for Non-Employee Directors (the
“Plan”) is to advance the interests of Comfort Systems USA, Inc. (the “Company”)
by increasing the proprietary interest in the Company of non-employee members of
the Company’s Board of Directors by providing a portion of their compensation in
options to acquire shares (“Shares”) of the Company’s common stock (“Common
Stock”) and rights to receive any excess in value of shares of Common Stock over
the exercise price (“Stock Appreciation Rights” or “SARs” and together with
options, the “Awards”). No Awards may be granted under the Plan more than ten
years after the effective date of the Plan, but Awards granted prior to that
date may continue in accordance with their terms.

2.                                      Administration and Definitions

The Plan shall be administered by the Committee. Except to the extent action by
the Committee is required under Section 162(m) of the Code in the case of Awards
intended to qualify for performance-based compensation exception thereto, the
Board may in any instance perform any of the functions of the Committee
hereunder. The Committee shall select the participants to receive Awards
(“Participants”) and shall determine the terms and conditions of the Awards. The
Committee shall have authority, not inconsistent with the express provisions of
the Plan: (a) to administer the issuance of Awards granted in accordance with
the formula set forth in this Plan to such Participants as are eligible to
receive Awards; (b) to prescribe the form or forms of instruments evidencing
Awards and any other instruments required under the Plan and to change such
forms from time to time; (c) to adopt, amend and rescind rules and regulations
for the administration of the Plan; and (d) to interpret the Plan and to decide
any questions and settle all controversies and disputes that may arise in
connection with the Plan. Such determinations of the Committee shall be
conclusive and shall bind all parties. Notwithstanding anything else,
transactions under this Plan, to the extent they would otherwise be subject to
Section 16 of the Securities Exchange Act of 1934, are intended to comply with
all applicable conditions of Rule 16b-3 or its successors under Section 16 of
the Securities Exchange Act of 1934 (“Rule 16b-3”). To the extent any provision
of the Plan or action by the Committee fails to so comply, it shall be deemed
null and void, to the extent permitted by law and deemed advisable by the
Committee. In the case of an Award intended to be eligible for the
performance-based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception.

Consistent with the above requirements, the Committee may delegate (consistent
with such of its duties, powers and responsibilities as it may determine (and in
the event of


--------------------------------------------------------------------------------




 

any such delegation, references herein to the Committee shall include the person
or persons so delegated to the extent of such delegation).

As used herein, “Committee” means one or more committees each comprised of not
less than two members of the Board of Directors (the “Board”) appointed by the
Board to administer the Plan or a specified portion thereof. Unless otherwise
determined by the Board, if a Committee is authorized to grant Awards to a
Reporting Person or a Covered Employee, each member shall be a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act or,
respectively, an “outside director” within the meaning of Section 162(m) of the
Code, respectively. “Covered Employee” means a “covered employee” within the
meaning of Section 162(m) of the Code. “Reporting Person” means a person subject
to Section 16 of the Exchange Act.

3.                                      Effective Date

The Plan shall be effective on the date it is approved by the stockholders.

4.                                      Shares Subject to the Plan

(a)                                  Number of Shares.  Subject to the other
terms of the Plan, no more than 500,000 shares of Common Stock in the aggregate
may be delivered under or in satisfaction of Awards. Each share of Common Stock
subject to an Award shall be counted against the limit as one (1) share.
However, SARs to be settled in shares of Common Stock shall be counted in full
against this limit, regardless of the number of shares of Common Stock issued
upon settlement of the SAR.

(b)                                 No Fractional Shares to be Delivered. 
Shares delivered under the Plan may be authorized but unissued common stock, or
previously issued common stock that we acquire and hold in our treasury. No
fractional Shares shall be delivered under the Plan.

(c)                                  Reversion to the Plan.  For the avoidance
of doubt, if an outstanding Award for any reason expires or is terminated or
canceled without having been exercised or settled in full, or if shares of
Common Stock acquired pursuant to an Award subject to forfeiture or repurchase
are forfeited or repurchased by the Company for an amount not greater than the
Participant’s purchase price, the shares of Common Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan. Shares of Common
Stock shall not be deemed to have been issued pursuant to the Plan (a) with
respect to any portion of an Award that is settled in cash or other property
(other than shares of Stock) or (b) to the extent such shares are withheld or
reacquired by the Company in satisfaction of tax withholding obligations. Upon
payment in shares of Stock pursuant to the exercise of an SAR, the number of
shares available for issuance under the Plan shall be reduced as provided in
Section 4(a).


--------------------------------------------------------------------------------




 

5.                                      Eligibility

Directors eligible to receive Awards under the Plan (“Non-Employee Directors”)
shall be those directors who are not present or former employees of the Company
or of any subsidiary or other affiliate of the Company.

6.                                      Terms and Conditions of Awards

(a)                                  Individual Award Limits.  On the date of
each annual meeting, each Non-Employee Director who has served since at least
the previous annual meeting and is continuing in office and each newly elected
Non-Employee Director shall be awarded an Award covering 10,000 Shares (which
shall be the maximum number of shares of Common Stock subject to Awards that may
be granted to any Participant under the Plan in the aggregate in any calendar
year). For purposes of this paragraph, each Non-Employee Director elected to
office by the Board since the then last annual meeting shall be treated as a
newly elected Non-Employee Director.

(b)                                 Exercise Price.  The exercise price of each
Award shall be 100% of the Fair Market Value per Share at the time the Award is
granted. In no event, however, shall the exercise price be less, in the case of
an original issue of authorized stock, than par value per share. For all
purposes hereunder, “Fair Market Value” means, (i) with respect to Common Stock,
(A) for so long as such Stock is readily tradeable on an established securities
market (within the meaning of Section 409A), the closing price on the trading
day of the grant, and (B) otherwise, the fair market value of such Stock
determined by the Committee by a reasonable application of a reasonable
valuation method (within the meaning of Section 409A); and, (ii) with respect to
any other property, the fair market value of such property as determined by the
Committee in good faith in the manner established by the Committee from time to
time.

(c)                                  Grant of Options and SARs.  Subject to the
provisions of the Plan, the Committee may grant options and SARs. The Committee
shall determine at the time of grant or thereafter whether SARs are settled in
cash, Common Stock or other securities of the Company or other property, and may
define the manner of determining the excess in value of the shares of Common
Stock. Each option and SAR shall be exercisable at such times and subject to
such terms and conditions as the Committee may specify in the applicable grant
or thereafter. The Committee may impose such conditions with respect to the
grant and exercise of an option or SARs, including conditions relating to
applicable federal or state securities laws, as it considers necessary or
advisable.

(d)                                 Duration.  The latest date on which an Award
may be exercised (the “Final Exercise Date”) shall be the date which is ten
years from the date the Award was granted.

(e)                                  Exercise.

(i)                                     Each Award shall become exercisable to
the full extent of all Shares covered thereby one year after the date of the
grant.


--------------------------------------------------------------------------------




 

(ii)                                  Any exercise of an Award shall be in
writing, signed by the proper person and delivered or mailed to the Company,
accompanied by (i) any documentation required by the Committee and (ii) payment
in full for the number of Shares for which the Award is exercised.

(iii)                               The Participant shall pay to the Company, or
make provision satisfactory to the Committee for payment of, any taxes
(including any FICA or similar taxes) required by law to be withheld in respect
of Awards under the Plan no later than the date of the event creating the tax
liability. The Company and its affiliates may, to the extent permitted by law,
deduct any such tax (including any FICA or similar tax) obligations from any
payment of any kind due to the Participant hereunder or otherwise. In the
Committee’s discretion, the minimum tax (including any FICA or similar taxes)
obligations required by law to be withheld in respect of Awards may be paid in
whole or in part in shares of Stock, including shares retained from the Award
creating the obligation, valued at their Fair Market Value on the date of
retention or delivery.

(iv)                              If an Award is exercised by the executor or
administrator of a deceased director, or by the person or persons to whom the
Award has been transferred by the director’s will or the applicable laws of
descent and distribution, the Company shall be under no obligation to deliver
Shares pursuant to such exercise until the Company is satisfied as to the
authority of the person or persons exercising the Award.

(f)                                    Payment.  No shares shall be delivered
pursuant to any exercise of an option until payment in full of the exercise
price therefor is received by the Company. Such payment may be made in whole or
in part in cash or, to the extent legally permissible and expressly permitted by
the Committee at or after the grant of the option, by delivery of other property
such as shares of Common Stock that have been owned by the optionee for at least
six months (or such other period as the Committee may determine), valued at
their Fair Market Value on the date of delivery or such other lawful
consideration, including a payment commitment of a financial or brokerage
institution, as the Committee may determine; or any combination of the foregoing
permitted forms of payment.

(g)                                 No Rights As Stockholder.  An Award holder
shall not have the rights of a shareholder with regard to awards under the Plan
except as to Stock actually received by him or her under the Plan.

(h)                                 Documentation and Legal Conditions on
Delivery of Stock.  Each Award shall be evidenced by a writing delivered to the
Participant or agreement executed by the Participant specifying the terms and
conditions thereof and containing such other terms and conditions not
inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles. The Company will
not be obligated to deliver any shares of Stock pursuant to the Plan or to
remove any restriction from shares of Stock previously delivered under the Plan
until: the Company’s counsel has approved all


--------------------------------------------------------------------------------




 

legal matters in connection with the issuance and delivery of such shares; if
the outstanding Stock is at the time of delivery listed on any stock exchange or
national market system, the shares to be delivered have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and all conditions of the Award have been satisfied or waived. If the
sale of Stock has not been registered under the Securities Act of 1933, as
amended, the Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act. The Company may require that
certificates evidencing Stock issued under the Plan bear an appropriate legend
reflecting any restriction on transfer applicable to such Stock.

(i)                                     Nontransferability.  No Award may be
transferred other than by will or the laws of descent and distribution and may
be exercised, during the life of the Participant, only by the Participant,
except that the Committee may permit certain transfers to the Participant’s
family members or to certain entities controlled by the Participant or his or
her family members.

(j)                                     Termination of Service.  Unless the
Committee expressly provides otherwise, the following rules shall apply
affiliates. Immediately upon the cessation of the Participant’s service
relationship with the Company and its affiliates an Award requiring exercise
will cease to be exercisable and all Awards to the extent not already fully
vested will be forfeited, except that:

(i)                                     All Awards held by a Participant
immediately prior to his or her death, to the extent then exercisable, will
remain exercisable by such Participant’s executor or administrator or the person
or persons to whom the Award is transferred by will or the applicable laws of
descent and distribution, in each case for the lesser of (i) the one year period
ending with the first anniversary of the Participant’s death or (ii) the period
ending on the latest date on which such Award could have been exercised without
regard to this subsection (g), and shall thereupon terminate; and

(ii)                                  all Awards held by the Participant
immediately prior to the cessation of the Participant’s employment or other
service relationship for reasons other than death and except as provided in
(iii) below, to the extent then exercisable, will remain exercisable for the
lesser of (1) a period of six months or (2) the period ending on the latest date
on which such Award could have been exercised without regard to this subsection
(g), and shall thereupon terminate.

(iii)                               Unless the Committee expressly provides
otherwise, a Participant’s “service relationship with the Company and its
affiliates” will be deemed to have ceased when the service relationship in
respect of which the Award was granted terminates (whether or not the
Participant continues in the service of the Company or its affiliates in some
other capacity).

(k)                                  Amendment of Award.  Except as otherwise
expressly provided in the Plan, the Committee may amend, modify, or terminate
any outstanding Award, including


--------------------------------------------------------------------------------




 

substituting therefor another Award of the same or a different type, changing
the date of exercise or realization. Any such action shall require the
Participant’s consent unless the Committee determines that the action would not
materially and adversely affect the Participant.

7.                                      Effect, Termination, Amendment and
Governing Law

The Board of Directors may amend, suspend, or terminate the Plan or any portion
thereof at any time, subject to such stockholder approval as the Board
determines to be necessary or advisable. Further, under all circumstances, the
Committee may, but shall not be required to, make non-substantive administrative
changes to the Plan as to conform with or take advantage of governmental
requirements, statutes or regulations. Except as provided in Section 6(k), no
such amendment, modification or termination will adversely affect the rights of
any Participant (without his or her consent) under any Award previously granted
and no such amendment will, without the approval of the stockholders of the
Company, effectuate a change for which stockholder approval is required in order
for the Plan to qualify or to continue to qualify under Rule 16b-3 or for Awards
intended to be eligible for the performance-based exception under Section 162(m)
to continue such eligibility. Except as otherwise provided by the express terms
of an Award Agreement, the provisions of the Plan and of Awards under the Plan
shall be governed by and interpreted in accordance with the laws of the State of
Delaware.

8.                                      Application of Code Section 409A

Awards under the Plan are intended either to be exempt from the rules of
Section 409A of the Code or to satisfy those rules, and shall be construed
accordingly. Granted Awards may be modified at any time, in the Committee’s
discretion, so as to increase the likelihood of exemption from or compliance
with the rules of Section 409A of the Code.

9.                                      Option or SAR Repricing

Without the affirmative vote of holders of a majority of the shares of Common
Stock cast in person or by proxy at a meeting of the stockholders of the Company
at which a quorum representing a majority of all outstanding shares of Common
Stock is present or represented by proxy, neither the Board nor the Committee
shall approve either (a) the cancellation of outstanding Options or SARs and the
grant in substitution therefor of new Options or SARs having a lower exercise
price or (b) the amendment of outstanding Options or SARs to reduce the exercise
price thereof. This paragraph shall not be construed to apply to: (i) the
substitution or assumption of an Award by reason of or pursuant to a corporate
transaction, to the extent such substitution or assumption would not be treated
as a grant of a new stock right or a change in the form of payment for purposes
of Section 409A of the Code within the meaning of Prop. Treas. Reg.
Section 1.409A-1(b)(5)(iii)(D)(3), Notice 2005-1, A-4(d) and any subsequent
Section 409A guidance (whether administrative or regulatory); or
(ii) adjustments made pursuant to Section 10(b).


--------------------------------------------------------------------------------




 

10.                               Effect of Certain Transactions

(a)                                  Assumptions or Substitutions.  Except as
otherwise expressly provided in an Award Agreement:

(i)                                     In the event of a Corporate Transaction
in which there is an acquiring or surviving entity, the Committee may, unless
the Committee determines that doing so is inappropriate or unfeasible, provide
for the continuation or assumption of some or all outstanding Awards, or for the
grant of new awards in substitution therefor, by the acquiror or survivor or an
entity controlling, controlled by or under common control with the acquiror or
survivor, in each case on such terms and subject to such conditions (including
vesting or other restrictions) as the Committee determines are appropriate.
Unless the Committee determines otherwise, the continuation or assumption shall
be done on terms and conditions consistent with Section 409A of the Code.

(ii)                                  In the event of a Corporate Transaction
(whether or not there is an acquiring or surviving entity), the Committee may
provide (unless the Committee determines otherwise, on terms and conditions
consistent with Section 409A of the Code) for treating as satisfied any vesting
condition on any such Award.

(iii)                               Except as otherwise expressly provided in an
Award agreement, each Award (unless assumed pursuant to the
Section 10(a)(i) above), will terminate upon consummation of the Corporate
Transaction.

(iv)                              If the Corporate Transaction is one in which
holders of Stock will receive upon consummation a payment (whether cash,
non-cash or a combination of the foregoing), the Committee may provide for
payment (a “cash-out”), with respect to some or all Awards, equal in the case of
each affected Award to the excess, if any, of (A) the Fair Market Value of one
share of Common Stock times the number of shares of Common Stock subject to the
Award, over (B) the aggregate exercise price, if any, under the Award, in each
case on such payment terms (which need not be the same as the terms of payment
to holders of Common Stock) and other terms, and subject to such conditions, as
the Committee determines.

For this purpose, “Corporate Transaction” means any of the following: any sale
of all or substantially all of the assets of the Company, change in the
ownership of the capital stock of the Company, reorganization, recapitalization,
merger (whether or not the Company is the surviving entity), consolidation,
exchange of capital stock of the Company or other restructuring involving the
Company, provided, that, in each case, to the extent any amount constituting
“nonqualified deferred compensation” subject to Section 409A of the Code would
become payable under an Award by reason of a Corporate Transaction, it shall
become payable only if the event or circumstances constituting the Corporate
Transaction would also constitute a change in the ownership or effective control
of the Company, or a


--------------------------------------------------------------------------------




 

change in the ownership of a substantial portion of the Company’s assets, within
the meaning of subsection (a)(2)(A)(v) of Section 409A of the Code.

(b)                                 Changes In, Distributions With Respect To
And Redemptions Of The Stock

(i)                                     In the event of any stock dividend or
other similar distribution of stock or other securities of the Company, stock
split or combination of shares (including a reverse stock split),
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, merger, exchange of stock, redemption or repurchase of all or part
of the shares of any class of stock or any change in the capital structure of
the Company or an affiliate or other transaction or event, the Committee may, as
appropriate in order to prevent enlargement or dilution of benefits intended to
be made available under the Plan, make adjustments to the maximum number of
shares that may be delivered and may also make appropriate adjustments to the
number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change.

(ii)                                  The Committee may also make adjustments of
the type described in Section 10(a) and 10(b)(i) above to take into account
distributions to stockholders other than stock dividends or normal cash
dividends, material changes in accounting practices or principles, extraordinary
dividends, mergers, consolidations, acquisitions, dispositions or similar
transactions involving Stock, or any other event, if the Committee determines
that adjustments are appropriate to avoid distortion in the operation of the
Plan and to preserve the value of Awards made hereunder, having due regard for
the continued exemption of the Awards from (or satisfaction by the Awards of the
rules of) Section 409A of the Code, where applicable and, in the case of Awards
intended to qualify for the performance-based compensation exception
Section 162(m) of the Code, having due regard continued qualification for that
exception.

(iii)                               References in the Plan to shares of Common
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 10.


--------------------------------------------------------------------------------